      Case 1:20-cr-10084-RGS Document 4-1 Filed 02/11/20 Page 1 of 6



                            AFFIDAVIT


I, Robert Jacobsen, Special Agent, Bureau of Alcohol, Tobacco,

Firearms & Explosives, being duly sworn, state as follows:

     1.   I am a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives ("ATF") and have been so

employed since November, 2017. I received 15 weeks of Criminal

Investigator training at the Federal Law Enforcement Training

Center and 17 weeks of ATF Special Agent training at the ATF

National Academy. I was trained in federal criminal law,

firearms, and criminal investigation techniques.

     2.   Since joining ATF, I have investigated federal

firearms violations, which has included participating in the

controlled purchases of firearms, surveillance of firearms

traffickers, interviews of suspects, and participating in search

warrants and electronic surveillance. I have investigated

firearms trace data, classified advertisements, and online

websites and forums in which firearms sales are facilitated.

     3.   Prior to my employment with the ATF, I was employed

for approximately two-and-a-half years as a Deputy Sheriff with

the Loudoun County Sheriff's Office in Loudoun County, Virginia.

For approximately the last year of that employment, I operated

as a member of the Special Operations Unit, a full-time SWAT
                                 1
      Case 1:20-cr-10084-RGS Document 4-1 Filed 02/11/20 Page 2 of 6



team and Street Crimes Criminal Suppression Unit. I was trained

and certified by the Columbus Police Department as a SWAT

operator and hold numerous training certificates in domestic and

foreign weapon systems, street crimes, criminal narcotic

operations, and gang organizations. Prior to joining the Special

Operations Unit, I spent approximately one-and-a-half years in a

Patrol function, responding to public emergency calls for

service, investigating crimes, and testifying in court. I

graduated from the Northern Virginia Criminal Justice Academy

with Virginia state certifications as a Police Officer and Jail

Corrections Officer. I received a Bachelor's of Science Degree

from George Mason University.

     4.   I am familiar with the facts and circumstances of this

investigation based upon: (a) my personal knowledge and

involvement in the investigation; (b) my discussions with fellow

agents and state/local law enforcement personnel who

participated in the investigation; (c) my review of reports; and

(d) my experience and training as a criminal investigator.

Because this affidavit is being submitted for the limited

purpose of establishing probable cause for the requested

criminal complaint, I have not set forth every fact learned

during the course of the investigation.


                                 2
      Case 1:20-cr-10084-RGS Document 4-1 Filed 02/11/20 Page 3 of 6



     5.   Based on my training and experience, I am aware that

Title 18, United States Code, Section 922(g)(1) makes it a

federal offense for any individual who has previously been

convicted of a crime punishable by a term of imprisonment

exceeding one year to possess a firearm or ammunition in or

affecting interstate commerce.       Having so stated, I make this

affidavit in support of a criminal complaint charging

CHRISTOPHER SANTOS (“SANTOS”) with being a felon-in-possession

of a firearm and ammunition in violation of that statute.

     6.   I personally participated in the investigation of

SANTOS. I have reviewed SANTOS’s criminal record as maintained

by the Massachusetts Criminal History Systems Board. It reveals

that SANTOS was convicted in 2010 in Plymouth Superior Court of,

among other things, Possession of a Firearm with a Large

Capacity Magazine, for which he received a sentence of two-and-

a-half years to two-and-a-half years and one day.         SANTOS has

thus been convicted in a court of a crime punishable by a term

exceeding one year, as that term is used in 18 U.S.C.

§ 922(g)(1).

     7.   On August 20, 2018, the Brockton Police Department

(“BPD”) arrested SANTOS for the illegal Possession of a Firearm

– Third Offense, and the Unlawful Possession of Ammunition,


                                 3
      Case 1:20-cr-10084-RGS Document 4-1 Filed 02/11/20 Page 4 of 6



among other charges. I have reviewed the BPD reports associated

with the incident and arrest of SANTOS.

     8.    On August 20, 2018, while responding to the report of

a hit and run incident in Brockton, Massachusetts, BPD Officers

observed a vehicle that could be heard in the area driving on

its rims. Officers initiated a traffic stop by activating their

police lights behind the vehicle. The vehicle came to a stop at

a red light before proceeding through the red light and again

coming to a stop.

     9.    Officers reported that the driver, later identified as

SANTOS, immediately exited the vehicle and attempted to approach

the police cruiser with his wallet in his hands. During his

interaction with officers, SANTOS ignored commands to return to

the rear of the vehicle and attempted to open the driver’s side

rear door of his vehicle. Officers reported that they then

escorted SANTOS to the rear of the vehicle and pat-frisked him

for weapons. During the pat-frisk, officers located a Davis

Industries, Model P380, .380 caliber pistol, serial number

AP442714 (the “Davis firearm”), in SANTOS’s front right pocket,

loaded with six (6) rounds of ammunition.

     10.   The firearm and ammunition were submitted to the

Commonwealth of Massachusetts Department of State Police


                                 4
      Case 1:20-cr-10084-RGS Document 4-1 Filed 02/11/20 Page 5 of 6



laboratory for examination and test firing. The State Police

laboratory successfully test-fired the Davis firearm and

determined that the evidence was in fact a firearm and

ammunition under state law. Based on my training and experience

and my review of the State Police laboratory report, I believe

the six (6) rounds of ammunition are “ammunition” within the

meaning of 18 U.S.C. § 921(17)(A) and that the Davis firearm is

a “firearm” within the meaning of 18 U.S.C. § 921(A)(3).

     11.   Based on my training and experience, that of other

agents, and my review of the State Police laboratory report, I

also believe that the Davis firearm and the six (6) rounds of

ammunition were manufactured outside of Massachusetts, and thus

the Davis firearm and each of the six (6) rounds of ammunition

traveled across state lines or international boundaries prior to

being seized in Brockton, Massachusetts on August 20, 2018.

     12.   Based on the foregoing, I submit that there is

probable cause to believe that, on or about August 20, 2018,

CHRISTOPHER SANTOS, knowing that he had been convicted in a

court of a crime punishable by a term of imprisonment exceeding

one year, did knowingly possess, in and affecting commerce, a

firearm and ammunition in violation of Title 18, United States




                                 5
          Case 1:20-cr-10084-RGS Document 4-1 Filed 02/11/20 Page 6 of 6



    Code, Section 922(g)(1).


                                      ROBERT JACOBSEN
                                      SPECIAL AGENT, ATF



    Subscribed and sworn to before me this 11th day of February,

2020.




                                      HON. M. PAGE KELLEY
                                      U.S. MAGISTRATE JUDGE




                                     6
